DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7 and 9-11 are pending in the application. No newly added claims are presented. Claims 2 and 8 have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,061,857 hereafter referred to as Deneau in view of US Patent 10,842,287 hereinafter referred to as Vigil further in view of US Patent Publication US 2017/0325596A1 hereinafter referred to as Torbet. Deneau discloses a slotted mattress apparatus 100 comprising: a mattress body 101 including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a foot slot 124 extending from the mattress top side towards the mattress bottom side and configured to receive a user’s feet; and a slot insert 120, 122, 124, 126 being selectively engageable within the foot slot, the slot insert conforming to the foot .
Vigil teaches a slotted mattress apparatus 10 comprising: a mattress body 10 including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a foot slot 14, 16 extending from the mattress top side towards the mattress bottom side and configured to receive a user’s feet. It would have been obvious to one of ordinary skill in the art at the time of invention that the slot of Deneau can be used to accommodating the feet of a user as taught by Vigil. 
Torbet teaches an adjustable and customizable slotted mattress apparatus 400 comprising: a mattress body 400 including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a slot 415 extending from the mattress top side towards the mattress bottom side and a slot insert 430 being selectively engageable within the slot, the slot insert conforming to the foot slot and having an insert top side lying coplanar with the mattress top side when engaged (see fig. 31); wherein the slot insert comprising a left insert half and a right insert half, the left insert half and the right insert half being independently engageable within the respective foot slot to fill a left portion and a right portion of the foot slot, respectively. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Deneau to be customizable to accommodate the needs of at least two users as taught by Torbet. Such an improvement would yield expected results. 
Re-Claim 4, 10
	Deneau as modified discloses,

Re-Claim 5, 11
	Deneau as modified discloses,
further comprising the foot slot having a slot width of at least two inches.
Re-Claim 7
	Deneau as modified discloses,
a slotted mattress apparatus comprising: a mattress body including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a pair of foot slots including a first foot slot and a second foot slot proximal the mattress foot side and the mattress head side, respectively, each foot slot extending from the mattress top side towards the mattress bottom side and configured to receive a user’s feet; and a plurality of slot inserts being selectively engageable within the pair of foot slots, each slot insert conforming to the respective foot slot and having an insert top side lying coplanar with the mattress top side when engaged, each slot insert comprising a left insert half and right insert half, the left insert half and the right insert half being independently engageable within the respective foot slot to fill a left portion and right portion of the foot slot, respectively.

Claims 1, 3-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US20100199436A1 hereinafter referred to as Schultz in view of Deneau further in view of Vigil and Torbet. Schultz discloses a slotted mattress apparatus 502 comprising: a mattress body 502 including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a foot slot 514 extending .
Deneau teaches a slotted mattress apparatus 100 comprising: a mattress body 101 including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a foot slot 124 extending from the mattress top side towards the mattress bottom side and configured to receive a user’s feet; and a slot insert 120, 122, 124, 126 being selectively engageable within the foot slot, the slot insert conforming to the foot slot and having an insert top side lying coplanar with the mattress top side when engaged (see fig. 2  & 3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Schultz to include slot insert as taught by Deneau for the purpose of covering the slots when not in use. Such an improvement would yield expected results. 
Vigil teaches a slotted mattress apparatus 10 comprising: a mattress body 10 including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a foot slot 14, 16 extending from the mattress top side towards the mattress bottom side and configured to receive a user’s feet. It would have been obvious to one of ordinary skill in the art at the time of invention that the slot of Schultz can 
Torbet teaches an adjustable and customizable slotted mattress apparatus 400 comprising: a mattress body 400 including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a slot 415 extending from the mattress top side towards the mattress bottom side and a slot insert 430 being selectively engageable within the slot, the slot insert conforming to the foot slot and having an insert top side lying coplanar with the mattress top side when engaged (see fig. 31); wherein the slot insert comprising a left insert half and a right insert half, the left insert half and the right insert half being independently engageable within the respective foot slot to fill a left portion and a right portion of the foot slot, respectively. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Schultz to include insert as taught by Torbet. For the purpose of customizable accommodate the needs of at least two users as taught by Torbet. Such an improvement would yield expected results. 
Re-Claim 3 & 9
	Schultz as modified discloses,
further comprising each foot slot being rectangular and extending from the mattress left side through the mattress right side.
Re-Claim 4, 10
	Schultz as modified discloses,
further comprising the foot slot having a slot depth equal to 60% to 80% of a mattress depth between the mattress top side and the mattress bottom side
Re-Claim 5 & 11
	Schultz as modified discloses,

Re-Claim 6
	Schultz as modified discloses,
a mattress body including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a foot slot extending from the mattress top side towards the mattress bottom side and configured to receive a user’s feet, the foot slot being rectangular and extending from the mattress loft side through the mattress right side, the foot slot having a slot depth equal to 60% to 80% of a mattress depth between the mattress top side and the mattress bottom side; and a slot insert being selectively engageable within the foot slot, the slot insert conforming to the foot slot and having an insert top side lying coplanar with the mattress top side when engaged, the slot insert comprising a left insert half and a right insert half, the left insert half and the right insert half being independently engageable within the foot slot to fill a left portion and aright portion of the foot slot, respectively.
Re-Claim 7
	Schultz as modified discloses,
a slotted mattress apparatus comprising: a mattress body including a mattress top side, a mattress bottom side, a mattress left side, a mattress right side, a mattress head side, and a mattress foot side, the mattress body comprising a pair of foot slots including a first foot slot and a second foot slot proximal the mattress foot side and the mattress head side, respectively, each foot slot extending from the mattress top side towards the mattress bottom side and configured to receive a user’s feet; and a plurality of slot inserts being selectively engageable within the pair of foot slots, each slot insert conforming to the respective foot slot and having an insert top side lying coplanar with the mattress top side when engaged each slot insert . 
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive. Applicant argue that the prior art of Torbet is not sufficiently similar to the claimed structure. Applicant argues that Torbet is non-analogous to the prior art of Deneau. In particular both prior arts are towards beds with a slot that can be selectively filled with an insert. The teaching of Torbet discloses that the insert can be split into a left and right side allowing a first and second user to customize their side of the mattress. In light of this teaching it would be obvious to utilize a left and right insert in a mattress accommodating a first and second users, allowing each user to selectively reveal a arm or foot slot for individual customized comfort.                          
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/               Examiner, Art Unit 3673                          

/Peter M. Cuomo/               Supervisory Patent Examiner, Art Unit 3673